DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 03/30/2021 has been received and considered. Claims 3, 5, and 6 are cancelled. Claims 1, 2, 4, 7, and 8 are presented for examination.

Claim Objections
Claim 4, line(s) 6 refer to the term “the other”, it would be better as “the another” to avoid any possible antecedent issues. Antecedent calls for “another” (claim 1, line 15) and not “other".
Claim 7, line(s) 5 refer to the term “the plurality of sets”, it would be better as “the sets” to avoid any possible antecedent issues. Claims refer to the terms “the sets” and “the plurality of sets”, it would be better to uniquify to avoid any possible antecedent issues.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a medium storing a state classifying program, claim 7 recites a state classifying method, and claim 8 recites a state classifying device (process, machine, manufacture = 2019 PEG Step 1 = yes), comprising: generating an attractor containing points representing sets of time series data values; generating Betti number sequence data by applying a persistent homology process on the attractor representing a relationship between a radius of sphere centering each point contained in the attractor and a Betti number; calculating 
Claims 1, 7, and 8 are substantially drawn to mathematical concepts. As to the “generating an attractor containing points” limitations, it appears that they are used similarly to generating 3D point clouds using math to do so (see for example in the specification "[0062] FIGS. 30 and 31 are diagrams illustrating an exemplary attractor that is generated from the data"). As to the “generating Betti number sequence data” limitations, it appears that they are used similarly to generating number sequences using math to do so (see for example in the specification "[0056] FIG. 21 is a diagram illustrating a Betti number sequence that is generated from the attractor"). As to the "calculating a distance" limitations, they are mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
As to the “reading, from a storage, multidimensional time series data” and "outputting, when the distance is equal to or larger than a predetermined value, information indicating that a change in a state that is represented by the multidimensional time series data has occurred" limitations, they appear to be analogous to “mere data gathering” and displaying at best (2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See collecting information, analyzing it, and displaying certain results of the collection and analysis at issue in Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. 
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). The claims recite the additional limitations/elements of a " 
Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 1, 7, and 8 are not patent eligible.
Claims 2 and 4 are substantially drawn to mathematical relationships/calculations. Additionally, claim 4 outputs information of mathematical relationships/calculations. In the claimed invention, the outputting of information does not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. The claim therefore does not state an arguably inventive concept in the realm of application of abstract ideas. See Electric Power.
Claims 1, 2, 4, 7, and 8 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
none of the prior art of record either alone or in combination disclose
claims 1, 7, and 8, "… generating Betti number sequence data by applying a persistent homology… on the attractor, wherein the Betti number sequence data represents a relationship between a radius of sphere centering each point contained in the attractor and a Betti number; calculating a distance between the generated Betti number sequence data and another Betti number sequence data that is generated for a second period that is a predetermined time before the first period…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the claim objections, the amendment corrected all deficiencies and those objections are withdrawn. The amendment created new deficiencies.
Applicant argues, (see page 6, 5th paragraph to page 7, 1st paragraph):
‘… As set forth, e.g. in paragraph [0082] of the published application, a distance is calculated between the generated Betti number sequence data and another Betti number sequence data that is generated in a second period before the first period. As set forth, e.g., in paragraph [0087] of the published application, when the distance is equal to or larger than a predetermined value, information is output indicating that a change in a state that is represented by the multidimensional time series data has occurred during the first period. As set forth, e.g., in paragraph [0089] of the published application, the sensing of change does not limit multidimensional time series data to which the sensing is applicable, such that the sensing is applicable to more types of multidimensional time series data. In other words, accuracy of sensing a change maybe improved, thereby improving processing of the computer…’

Examiner's response: Applicant's argument is not persuasive, because the claims provide no additional elements/limitations such that an improvement to the computer itself or any other technology is realized. Contrary to Applicant's argument ("accuracy of sensing a change maybe improved"), is not an improvement to the computer itself (emphasis added). Therefore, the claims do not amount to significantly more than the abstract idea itself.
Applicant further argues, (see page 7, 2nd paragraph):
‘This cannot be performed in a human mind. Thus, because the claims are not directed to a judicial exception, and the claims also do not "recite" the judicial exception which is ''set forth" or "described" in the claims as explained in the October 2019 Update, the amended claims are eligible under 35 U.S.C. § 101’

Examiner's response: Applicant's argument is not persuasive, because the claims are substantially drawn to mathematical concepts and not "performed in a human mind", as argued. 
Applicant further argues, (see page 7, 3rd paragraph to next to last paragraph):
‘… amended claims, as a whole integrate an asserted judicial exception into a practical application of the exception. More specifically, by outputting that a change of state has occurred in multidimensional time series data, the user can identify that something has happened. Thus, significantly more than an abstract idea is now claimed…’

Examiner's response: Applicant's argument is not persuasive, because the outputting of information (displaying at best) does not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. The claim therefore does not state an arguably inventive concept in the realm of application of abstract ideas. See Electric Power.
Regarding the rejections under 103, the rejections are rendered moot by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		1/12/21Primary Examiner, Art Unit 2127